July 26, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Oppenheimer SteelPath MLP Funds Trust (the “Trust”) (File Nos. 333-163614; 811-22363) CIK No.0001478168 Ladies and Gentlemen: Enclosed for filing pursuant to Rule497(c)under the Securities Act of 1933, as amended (the “1933 Act”), are exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information for each series of the Trust in thedefinitive filingfor the Trust as filed pursuant to Rule497(c)under the 1933 Act on July 3, 2013 (Accession Number 0000891804-13-000837). Please direct any comments or questions to the undersigned at (212) 323-0310. Very truly yours, /s/Taylor Edwards Taylor Edwards Assistant Secretary Oppenheimer SteelPath MLP Funds Trust
